DETAILED ACTION

NOTICE OF PRE-AIA  or AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, Zachary J. Boehnlein, on 8 February 2022.
This application has been amended as follows:

	Please amend claim 1 by deleting the phrase:
	
“and the hot-melt adhesive comprising:
	(a) 	the 30 to 45 parts per weight of the polymer component;
	(b)	the 30 to 50 parts per weight of the tackifying component;
	(c)	the 15 to 25 parts per weight of the plasticizer component; and
	(d) 	the 0.02 to 1.2 parts per weight of the light stabilizer,”

in lines 26-31 of the claim.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  Claims 1, 2, 5-11, 13-16, and 21 are allowed over the prior art.
The closest prior art of record is Dillman, US 5,331,038 in combination with Goubard, US 2013/0165568.  Dillman discloses joining two or more contains together through a hot melt adhesive. However, Dillman does not disclose the composition of the hot melt adhesive, nor the properties as claimed of the hot melt adhesive. Goubard was used to cure the deficiencies of Dillman. Goubard discloses a hot melt adhesive composition which is similar to the composition claimed by Applicant. However, Goubard does not disclose a plasticizer in an amount above 10% by weight of the composition. Importantly, Goubard does not disclose the properties of the hot melt adhesive as claimed by the applicant nor the adhesion of the hot melt adhesive. Thus, Goubard does not cure the deficiencies of Dillman. The prior art does not provide motivation to one of ordinary skill in the art to modify the primary reference to achieve the inventive properties claimed by the Applicant.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782